Citation Nr: 1719139	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  12-31 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel






INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) in the United States Army Reserves from June 2003 to September 2003, and active service from June 2005 to September 2006.  The Veteran remained in the United States Army Reserves until 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.    

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The Board remanded the case for further development in March 2015.   That development has been completed and the case has since been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran's service-connected PTSD at least as likely as not renders her unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

All veterans who are shown to be unable to secure and follow substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  An award of TDIU does not require a showing of 100% unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  However, an award of a TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  In determining whether a claimant is unable to secure or follow substantially gainful employment, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's  particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual's education, special training, and previous work experience, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See id.  

The Veteran is service connected for post-traumatic stress disorder (PTSD), evaluated as 70 percent disabling; gastroesophageal reflux disease, evaluated as 30 percent disabling; tinnitus, evaluated as 10 percent disabling; vasomotor rhinitis, evaluated as noncompensable; and residuals, scar secondary to a cyst excision, evaluated as noncompensable.  Her combined disability rating is 80 percent.  Thus, the Veteran meets the schedular requirements for TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).

The Veteran contends that she is prevented from performing substantially gainful employment due to her service-connected PTSD.  See April 2015 VA 21-8940.  The Veteran is currently 32 years of age, and has an associate's degree in business and marketing.  Since her return from active service, the Veteran has had difficulties maintaining substantially gainful employment as a result of her service-connected PTSD.  See May 2016 Lay Statement.  The Veteran stated that while working at a pathology laboratory, she vomited nearly every day as a result of her anxiety, which made her feel ashamed and embarrassed.  The Veteran reported that she quit this position as a result of trying to hide her anxiety, which she reported led to "bad choices" outside of work from trying to cope with her issues.  The Veteran next worked as a seasonal employee for a book company.  The Veteran reported that she was unable to accept a full-time position because of her fear of handling large crowds of people and large amounts of money.  The Veteran also worked for approximately four months for a law firm.  While working at the law firm, the Veteran reported that she experienced an anxiety attack and lost control of her emotions.  As a result of this incident, she was terminated from employment.  The Veteran further contends that she experienced frequent panic attacks, crying spells, and vomiting as a result of her service-connected PTSD.    

In August 2015, the Veteran was afforded a VA examination for her service-connected PTSD.  The examiner found that the Veteran demonstrated serious impairment in PTSD symptoms of hypervigilance, feelings of detachment from others, difficulty concentrating, irritability, intense psychological and physiological
distress at exposure to internal/external cues that symbolize or resemble
an aspect of the trauma.  The examiner opined that the Veteran has occupational and social impairment in work efficiency, which limits her ability to perform occupational tasks.  The examiner further opined that the Veteran's impairments limit her employment and social activities.  

As shown above, the record reflects that the Veteran has significant work-related limitations due to her service-connected PTSD.  Notably, the Veteran has been unemployed since November 2011.  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.   Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, the Board finds that given the Veteran's lay statements regarding work-related limitations, which the Board finds competent and credible, and the August 2015 VA examiner's opinion that the Veteran has occupational and social impairment in work efficiency that limit her ability to perform occupational tasks, the Board finds that the evidence is at least in equipoise as to whether the Veteran can secure or follow substantial gainful employment.  Accordingly, entitlement to a TDIU is granted.   




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


